Citation Nr: 0333978	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities involving right rib and back 
disorders resulting from June 1988 VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In April 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for an 
appropriate VA examination (such as 
orthopedic examination) to determine 
whether any rib and back disorders are 
currently manifested, and if manifested, 
medical opinion should be rendered as to 
their etiology.  The entire claims 
folders should be reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies should be 
performed, and all clinical findings 
reported in detail.  

The examiner should review the entire 
claims folders, including all x-ray 
films/x-ray reports of the rib and back 
areas, and after examining the veteran, 
the examiner should render an opinion, 
including degree of probability, as to 
the following questions:

(a) Are there any currently manifested 
thoracic spine abnormalities, 
particularly an alleged compression 
fracture?

(b) Are any rib and back abnormalities 
due to the June 1988 fall in question 
(particularly any rib fractures and an 
alleged thoracic spine compression 
fracture)?  Please comment on x-ray 
reports of record, including an in-
service x-ray study of the right 3rd-5th 
ribs, that was interpreted as negative (a 
service medical record had noted a 
prominent costochondral junction at the 
right 4th rib area); a June 15, 1988 x-
ray study of the lumbosacral spine with 
right rib detail, that was interpreted as 
negative after the June 1988 fall in 
question; a subsequent October 14, 1988 
x-ray study of the lower ribs, that was 
interpreted as showing a rib fracture 
(with the actual x-ray interpreted in 
April 2000 by a fee-basis physician as 
showing fractures of the left 8th-11th 
posterior ribs); and a March 1997 x-ray 
study, that was interpreted as showing 
fractures of the right 8th-11th posterior 
ribs.  

(c) If any rib and back abnormalities are 
due to the June 1988 fall in question or 
were otherwise present on or about June 
1988, (1) was the medical care provided 
by VA during the period after said June 
1988 fall properly administered; (2) did 
that VA treatment cause any permanent 
additional disabilities of the rib and 
back areas, and if so, what are the 
additional disabilities; and (3) did that 
VA treatment after said June 1988 fall 
permanently worsen any preexisting 
disabilities of the rib and back areas 
that may have been present (versus the 
continuance or "natural progression" of 
any preexisting disabilities of the rib 
and back areas)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  Any opinions expressed 
should be accompanied by adequate 
explanations.  Send the claims folders to 
the examiner for review.

2.  The Board intends to consider the 
following legal authorities that were not 
considered by the agency of original 
jurisdiction in connection with the claim 
at issue:  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. 5102, 5103, 5103A, and 5107 
(West Supp. 2001)); and final Veterans 
Claims Assistance Act regulations, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Please 
send a Rule of Practice 903(c) 60-day 
notice letter to the appellant and to the 
representative, enclosing a copy of these 
legal authorities.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





